United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fremont, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-412
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 24, 2008 appellant filed a timely appeal from an August 19, 2008 decision
of the Office of Workers’ Compensation Programs which denied her request for merit review.
Because more than one year has elapsed between the last merit decision dated May 16, 2007 and
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 24, 2002 appellant, then a 57-year-old distribution clerk, filed a traumatic injury
claim alleging that her asthma was exacerbated due to a workplace exposure to an Ethiopian
parcel. The employing establishment controverted her claim noting that she had preexisting
asthma and that she felt that all Ethiopian packages should be held responsible for any
respiratory problems. Appellant stated that on January 7, 2002 she opened a safe containing an

envelope from Ethiopia which triggered her asthma. She had difficulty breathing, a headache
and coughing.
The Office requested additional factual and medical evidence in a letter dated
July 5, 2002.
In a report dated July 25, 2002, Dr. Leslie A. Oshita, a physician Board-certified in both
internal and preventative medicine, noted appellant’s history of injury and symptoms. He stated
that appellant attributed the exacerbation of her asthma symptoms due to stress from her claim
for cellulitis, possible anthrax exposure, physical exertion from throwing mail and exposure to
cold air. Dr. Oshita stated, “It has been my opinion that her asthma has been aggravated by her
work environment and/or physical demands of the tasks required by her supervisor.”
By decision dated August 8, 2002, the Office denied appellant’s claim finding that she
had not established that she had been exposed to any chemicals. Appellant requested an oral
hearing on August 30, 2002. She submitted a report dated September 17, 2002 from Dr. Oshita
opining that it was more probable than not that appellant’s condition was caused or aggravated
by her work activities and environment. Dr. Oshita stated that the fact that appellant required
treatment for her asthma while at work indicated that occupational factors aggravated her
condition. In a report dated March 4, 2003, he opined that appellant had sustained a workrelated aggravation of her asthma. Dr. Oshita noted that seemingly benign substances such as
food starch can be problematic for persons with respiratory illnesses.
Appellant testified at the oral hearing on March 24, 2003. By decision dated July 8,
2003, the hearing representative affirmed the August 8, 2002 decision finding that Dr. Oshita’s
reports were not sufficient to establish her claim.
Appellant requested reconsideration on July 28, 2004. She asserted that she believed that
her exposures to Ethiopian parcels worsened her asthma and led to increased doses of prednisone
which resulted in high blood pressure, diabetes and severe osteoarthritis. By decision dated
July 23, 2004, the Office reviewed the merits of appellant’s claim and denied modification of the
prior decisions.
Appellant again requested reconsideration on November 30, 2004. In a report dated
November 8, 2004, Dr. Oshita noted that appellant continued to receive treatment for a severe
asthma attack that she experienced on April 26, 2000. He stated that appellant had developed
complications from prolonged steroid containing medications. Dr. Oshita opined that appellant’s
asthma had been permanently aggravated by her workplace exposures. On November 18, 2004
Dr. Robert Sachs, a Board-certified allergist, noted that appellant had significant asthma
beginning in 1980. He noted that appellant was exposed to a white powder in 2000 and to a
strong odor in 2002. Dr. Sachs stated that appellant’s systemic steroid requirement had risen and
opined, “[I]t is certainly possible that what has happened with [appellant] is not just a natural
progression of her preexisting bronchial asthma … but, rather, an accelerated worsening of the
bronchial asthma due to persistent bronchial hyperreactivity and remodeling of her airways….”
By decision dated April 8, 2005, the Office reviewed the merits of appellant’s claim and
noted that it had accepted that appellant was exposed to an envelope from Ethiopia on January 7,

2

2002, but the evidence did not establish that the envelope was broken, damaged, leaky or
contained chemical fumes. It found that the evidence did not establish that appellant’s
respiratory condition was causally related to the January 7, 2002 exposure.
Appellant requested reconsideration on March 31, 2006 and advised that she was
submitting additional factual evidence in support of her claim. By decision dated May 12, 2006,
the Office reviewed the merits of appellant’s claim and denied modification of its prior decision.
On May 9, 2007 appellant requested reconsideration. In a report dated May 24, 2006,
Dr. Thomas Kreck, a Board-certified pulmonologist, diagnosed severe and persistent asthma
which was steroid dependent. He stated that appellant was unable to work. Dr. Kreck
concluded, “She believes that her prior symptoms of very mild intermittent asthma greatly
increased after dust exposure at work.” Dr. Maurice Franco, a Board-certified pulmonologist,
submitted pulmonary function tests dated April 12, 2006.
By decision dated May 16, 2007, the Office denied modification of its prior decisions
finding that appellant failed to submit the necessary medical opinion evidence establishing a
causal relationship between her accepted employment exposure and her diagnosed condition.
Appellant requested reconsideration on May 13, 2008 and submitted additional medical
evidence. She alleged that her asthma worsened due to exposure to dust from Ethiopian parcels.
Since her employment exposures, her physicians prescribed prednisone to treat her asthma which
had led to high blood pressure, diabetes, sleep apnea and arthritis. In a January 9, 2008 note,
Dr. Kreck stated that appellant’s condition had worsened and required additional therapy.
Appellant resubmitted Dr. Franco’s April 12, 2006 test results. In a note dated January 10, 2008,
Dr. R.S. Rajah, a Board-certified pulmonologist, opined that appellant was totally disabled due to
chronic obstructive pulmonary disease, arthritis and diabetes.
By decision dated August 19, 2008, the Office denied reopening appellant’s claim for
reconsideration of the merits, finding the evidence submitted was not relevant to the issue in her
claim, a lack of medical opinion evidence establishing a causal relationship between her accepted
exposure and her diagnosed condition.1
On appeal to the Board, appellant disagreed with the Office’s decision and noted that she
retired on disability on December 11, 2003. She reiterated that she was prednisone dependant
and that this had led to diabetes, hypertension, sleep apnea, enlarged heart, high cholesterol,
arthritis, stomach pain and chronic obstructive pulmonary disease.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
1

Following the Office’s August 19, 2008 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193, § 8128(a).

3

argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.4
ANALYSIS
Appellant requested reconsideration of the Office’s May 16, 2007 merit decision on
May 13, 2008. She claimed a permanent aggravation of her asthma due to exposure to an
envelope from Ethiopia on January 7, 2002. The Office found that the evidence did not establish
that the envelope was broken, damaged, leaky or contained chemical fumes. It denied
appellant’s claim as the medical evidence did not establish a causal relationship between her
accepted exposure and her asthma condition.
In support of her request for reconsideration, appellant submitted a brief note dated
January 9, 2008 from Dr. Kreck, a Board-certified pulmonologist, who merely stated that
appellant’s condition had worsened over the prior six months and required additional therapy.
Dr. Kreck did not address the underlying issue in the case of causal relationship. The note
concerning ongoing treatments is not relevant to the issue before the Office. In a note dated
January 10, 2008, Dr. Rajah, a Board-certified pulmonologist, opined that appellant was totally
disabled due to chronic obstructive pulmonary disease, arthritis and diabetes. This note also fails
to address the issue of causal relationship and is not relevant to the reasons for which the Office
denied appellant’s claim.
Appellant also resubmitted the April 12, 2006 test results. These test results are not
sufficient to require the Office to reopen appellant’s claim for consideration of the merits as they
were already considered by the Office in reaching the May 16, 2007 merit decision and are
therefore repetitious.5
Regarding appellant’s contentions on appeal, the Board notes that it does not have
jurisdiction to address any consequential injury resulting from her treatment with prednisone. As
her asthma condition has not been accepted by the Office, it has not adjudicated this issue.6
CONCLUSION
The Board finds that appellant has failed to submit the necessary relevant and pertinent
new evidence which would require the Office to reopen her claim for consideration of the merits.

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

5

See Eugene F. Butler, 36 ECAB 393, 398 (1984).

6

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 19, 2008 is affirmed.
Issued: September 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

